Third District Court of Appeal
                                State of Florida

                           Opinion filed March 30, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-594
                           Lower Tribunal No. 09-5398
                              ________________


                              Manuel E. Salinas,
                                     Appellant,

                                         vs.

                            Kristin N. Pascariello,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

      Kahn, Lewen & Resnik, P.L., and Greg A. Lewen and Marcy S. Resnik
(Dania), for appellant.

      Kristin N. Pascariello, in proper person.


Before WELLS, EMAS and SCALES, JJ.

      SCALES, J.
      Appellant Manuel Salinas appeals a trial court order denying his verified

motion to quash service and to set aside the order granting Appellee Kristin

Pascariello’s motion to modify timesharing and child support. Because Salinas’s

counsel’s general appearance did not constitute waiver of service, we reverse.

      The parties were divorced by entry of an April 28, 2010 final judgment for

dissolution of marriage that ratified the parties’ mediation agreement. On April 20,

2011, Pascariello filed a petition to modify the final judgment’s parenting plan.

The trial court granted that modification petition on June 7, 2011.

      Although the record reflects that the summons to serve Salinas with

Pascariello’s petition was issued on April 20, 2011, Salinas asserts that he was

never served with that petition. Salinas asserts under oath that he learned of the

modification order only on June 2, 2014, when his attorney reviewed the trial

court’s files on this case. In order to conduct such review, Salinas’s attorney filed a

general notice of appearance.

      On June 12, 2014, Salinas filed his verified motion to quash service and set

aside the modification order. On February 17, 2015, without conducting a hearing

on the motion, the trial court entered an order denying Salinas’s motion. In

relevant part, the order reads as follows: “Denied, as movant’s counsel filed a

General Appearance on 6/2/14.” This appeal follows.

      A ruling on a motion to quash service is reviewed de novo. Mecca



                                          2
Multimedia, Inc. v. Kurzbard, 954 So. 2d 1179, 1181 (Fla. 3d DCA 2007).

        Salinas’s motion to quash service never received a hearing, but was instead

“denied, as movant’s counsel filed a General Appearance on 6/2/14.” While a

general appearance could waive objections relating to the trial court exercising

personal jurisdiction over a defendant, an after-the-fact general appearance does

not waive a defect in the service of process related to a supplemental modification

petition. See DiGiovanni v. BAC Home Loans Servicing, L.P., 83 So. 3d 934 (Fla.

2d DCA 2012). In other words, whether Salinas’s counsel made a general

appearance in 2014 has no bearing on whether Salinas was given reasonable notice

and an opportunity to be heard with respect to the Pascariello’s modification

petition.

        Thus, we reverse the trial court’s order denying Salinas’s Motion to Quash

Service and other assorted relief, and remand the motion for a hearing to allow the

trial court to adjudicate the motion on its merits.1

        Reversed and remanded.




1   We express no opinion on the merits of Salinas’s motion.

                                           3